Title: To George Washington from Joseph Jones, 27 February 1781
From: Jones, Joseph
To: Washington, George


                        
                            Dr Sr
                            Phila: 27th Febry 1781
                        
                        I missed the opportunity by the Express of sending you the Letter of the 21st which is now inclosed as it
                            contains a request respecting Dr Lewis and will serve to shew you I meant to pay my Compliments to you as soon as I was
                            certain after my arrival you had declined your visit to R. Island. Ld Cornwallis has put every thing to the hazard and if
                            the people of Virga and North Carolina have not the Spirit to turn out and support Genl Greene under the present fair
                            prospect of totally ruining his Ld Ships Army they deserve not the blessings we are contending for. Genl Greenes Conduct
                            has been judicious indeed from the wise measures concerted by him for the arrangement and support of the southern
                            department and wch was communicated by him to the assembly while I was at Richmond, I entertained very favourable
                            sentiments of that Gentlemans fitness for the Command of the southern Army and his behavior since has manifested he is
                            equal to the appointment—If he is properly supported he will give a good account of Cornwallis. I was concerned when I
                            came to Congress to hear so small a favor was refused Genl Greene then going to his new Command as that of granting his
                            request respecting Dr McHenry—from my conversation with Gentlemen on the subject many think the Genl shod have been
                            indulged and if it can be done the question will probably be revived This however the Dr shod not be
                            acquainted with least the attempt shod be unsuccessfull. Thursday next is appointed for the Maryland Delegates to
                            subscribe the Articles of Confederation, an event that cannot fail to produce happy consequences both at Home and
                            abroad—the articles it is certain are defective and amendments and additional powers are necessary and these will and must
                            be speedily proposed to the States for their concurrence and no time perhaps more convenient for their meeting the
                            attention and approbation of the States than the present when they are generally convinced of the want of full powers and
                            are disposed to grant them. Any defects that have occurred to you and no doubt many have from your situation and long
                            service you will oblige me in pointing out when you have leisure to write a few lines on the subject—It is of importance
                            to make the articles of our Union as compleat as may be and adequate to the great objects of the Confederacy or we shall
                            suffer from internal divisions & foreign machinations. I am happy to find a strong reinforcement is going South,
                            if Arnold does not escape before their arrival that abandoned Man will probably meet the fate he deserves. The British
                            affairs to the Southward are now in a critical situation and if we improve the advantages the conjunction opens to us all
                            will soon be restored there to the power of the States Charles Town excepted and even that if our Ally can succour us by
                            Water I have my hopes may be recovered. These are my conjectures, how practicable or well founded you are the best judge.
                            With great esteem I am D. Sr yr obt hum: Servt
                        
                            Jos: Jones.
                        
                        
                            The officers to the other departmts is not yet chosen.
                        

                    